         Case 5:20-cv-00826-EJD Document 36 Filed 07/13/20 Page 1 of 2




 1 Jason R. Flanders (Bar No. 238007)
   Erica A. Maharg (Bar No. 279396)
 2 Aqua Terra Aeris Law Group
   4030 Martin Luther King Jr. Way
 3 Oakland, California 94609
   Telephone: (510) 473-8793
 4 Email: eam@atalawgroup.com

 5
   Daniel Cooper (Bar No. 153576)
 6 Sycamore Law, Inc.
   1004-B O’Reilly Avenue
 7 San Francisco, California 94129
   Telephone: (415) 360-2962
 8 Email: daniel@sycamore.law
 9 Christopher Len (Bar No. 257052)
   Nicole C. Sasaki (Bar No. 298736)
10 SAN FRANCISCO BAYKEEPER
11 1736 Franklin Street, Suite 800
   Oakland, California 94612
12 Telephone: (510) 735-9700
   Facsimile: (510) 735-9160
13 Email: chris@baykeeper.org
   Email: nicole@baykeeper.org
14
15 Attorneys for Plaintiff
   SAN FRANCISCO BAYKEEPER
16
                            UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18

19                                      SAN JOSE DIVISION

20 SAN FRANCISCO BAYKEEPER, a California           Civil Case No.: 5:20-cv-00826-EJD
   non-profit corporation,                         Related Case No. 5:20-cv-00824-EJD
21
                  Plaintiff,                       [PROPOSED] ORDER TO
22
                                                   CONDOLIDATE RELATED CASES
23         v.                                      FOR ALL PURPOSES EXCEPT FOR
                                                   JUDGMENT
24 CITY OF MOUNTAIN VIEW, a municipality,
                                                   (Federal Water Pollution Control Act,
25               Defendant.                        33 U.S.C. § 1251 et seq.)
26
27
28


     [PROPOSED] ORDER                                    Civil Case No.: 5:20-cv-00826-EJD
           Case 5:20-cv-00826-EJD Document 36 Filed 07/13/20 Page 2 of 2




 1          Pursuant to stipulation and for good cause shown, the Court consolidates this action with its
 2 related case, San Francisco Baykeeper v. Sunnyvale, Case No. 5:20-cv-00826-EJD, for all purposes
 3 except for judgment. The cases shall remain separate and distinct actions.
 4          IT IS SO ORDERED.

 5 Date:     July 13, 2020

 6
                                                 EDWARD J. DAVILA
 7                                               UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                      1

     [PROPOSED] ORDER                                             Civil Case No.: 5:20-cv-00826-EJD
